Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gibson Lanier on February 28, 2022.
The application has been amended as follows: 
Please cancel claims 7-9.
Claim 1, line 5, please replace “said jacket” with - - one of the semi cylindrical shells - -

Allowable Subject Matter
Claims 1-6 allowed.
	The prior art of record disclose a jacket for encircling a tubular anatomical structure, wherein said jacket comprises complementary open-ended semi cylindrical shells fastened together along one long edge by spring-loaded hinges to urge said semi cylindrical shells into a cylindrical conformation when closed, wherein said jacket is lined with a shape-compliant material and incorporating material magnetized perpendicularly to the long axis of said tubular anatomical structure to draw magnetically susceptible matter within said structure abaxially outward toward said jacket. However, the prior art of record alone or in combination fails to disclose the limitation of one or more outrigger stabilizers, and a bridge connecting said stabilizer to said jacket, said bridge comprising aligned semicircular arms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN V NGUYEN/Primary Examiner, Art Unit 3771